DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 are indefinite because it is unclear what is meant by “rotation numbers of the probe and the shoulder are different”.  Does this mean that the shoulder and the probe rotate at different speeds?  How many rotations does the probe and the shoulder have to rotate for the numbers to be different?  The Examiner requests that the Applicant please clarify this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Werz et al. (2017/0312850).
Regarding claim 1, Werz discloses a friction stir welding apparatus, comprising: a probe 22 that is pressed to a joint part of a plurality of laminated joined members 5while being rotated; a shoulder 16 that surrounds the probe at an outside in a radial direction with respect to a rotation axis of the probe; a plurality of air chambers (shown below) that are formed between an outer surface of the probe and an inner surface of the shoulder; and 10a communication part (shown below) that causes the plurality of air chambers to communicate with each other and is formed such that a distance between the probe and the shoulder is smaller than those of the plurality of air chambers (figure 2, paragraphs 0097-0118).  
Regarding claim 2, Werz discloses that the outer surface of the probe and the inner surface of the shoulder are intermittently radially enlarged (the worm structure 34 as shown in figure 1 on the pin can be on the pin of figure 2 (paragraph 0117)) (shoulder is enlarged at the peaks (communication parts)) in an axis direction of the rotation axis from a side of the joined member toward an opposite side, and the plurality of air chambers are formed of a radially enlarged portion of the probe and a radially enlarged portion of the shoulder (figure 2).  

Regarding claim 3, Werz discloses a distance between an end part of the probe and an end part of the shoulder is smaller than a distance between an outer surface of the probe and an inner surface of the shoulder in an air chamber that is located at a closest position to the joint 25part among the plurality of air chambers (shown below).  
Regarding claims 5-8 Werz discloses a rotation numbers of the probe and the shoulder are different from each other (paragraph 0011).  

    PNG
    media_image1.png
    521
    762
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735